Name: 2001/580/EC: Commission Decision of 18 July 2001 on the inventory of wine production potential presented by Greece pursuant to Council Regulation (EC) No 1493/1999 (notified under document number C(2001) 1962)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  agricultural activity;  production
 Date Published: 2001-08-01

 Avis juridique important|32001D05802001/580/EC: Commission Decision of 18 July 2001 on the inventory of wine production potential presented by Greece pursuant to Council Regulation (EC) No 1493/1999 (notified under document number C(2001) 1962) Official Journal L 208 , 01/08/2001 P. 0044 - 0044Commission Decisionof 18 July 2001on the inventory of wine production potential presented by Greece pursuant to Council Regulation (EC) No 1493/1999(notified under document number C(2001) 1962)(Only the Greek text is authentic)(2001/580/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine(1), as amended by Regulation (EC) No 2826/2000(2), and in particular Article 23(4) thereof,Whereas:(1) Article 16 of Regulation (EC) No 1493/1999 provides for the presentation of an inventory of wine production potential. Such an inventory must be compiled before unlawfully planted areas can be regularised, planting rights increased and support granted for restructuring and conversion.(2) Article 19 of Commission Regulation (EC) No 1227/2000 of 31 May 2000 laying down detailed rules for the application of Council Regulation (EC) No 1493/1999 on the common organisation of the market in wine, as regards production potential(3), lays down the degree to which the information in the inventory is to be broken down.(3) By letter of 25 June 2001 Greece sent the Commission the information specified in Article 16 of Regulation (EC) No 1493/1999. On examination, that information shows that Greece has indeed compiled the inventory.(4) This Decision does not imply any recognition by the Commission that the information included in the inventory is accurate or that the legislation referred to in the inventory is compatible with Community law. It does not prejudge any decision that the Commission may take with regard to those points.(5) The measures provided for in this Decision are in accordance with the opinion of the Management Committee for Wine,HAS ADOPTED THIS DECISION:Article 1The Commission hereby notes that Greece has compiled the inventory referred to in Article 16 of Regulation (EC) No 1493/1999.Article 2This Decision is addressed to the Hellenic Republic.Done at Brussels, 18 July 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 179, 14.7.1999, p. 1.(2) OJ L 328, 23.12.2000, p. 2.(3) OJ L 143, 16.6.2000, p. 1.